Citation Nr: 1236147	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-45 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran had active service in the U.S. Air Force from December 1953 to December 1955. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The Veteran testified at a April 2011 RO hearing before a Decision Review Officer (DRO) and before the undersigned Acting Veterans Law Judge (VLJ) sitting at Columbia, South Carolina, in August 2012 (commonly called a travel Board hearing).  Transcripts of both of those hearings are on file.  At the travel Board hearing the Veteran submitted his own typed statement (dated that same day) together with a written waiver of initial consideration of that evidence by the RO.  

At the DRO hearing the Veteran stated that he had multiple life-threatening disabilities and was 83 years of age.  Since he served during a period of war, it is not clear whether he is seeking entitlement to VA pension benefits.  So, this matter is referred to the RO for clarification.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss did not originate during service or for many years thereafter and is not related to any event that occurred during military service.  

2.  Bilateral tinnitus did not originate during service or for many years thereafter and is not related to any event that occurred during military service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated during service nor may a bilateral sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).   

2.  Bilateral tinnitus was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) (effective November 9, 2000) VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, and 3.326(a).  The duty to notify requires that on receipt of a substantially complete application for benefits, VA must provide notice of (1) information and evidence, medical or lay, needed for claim substantiation, (2) which portion that VA will seek to provide; and (3) that which the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice was intended to be provided prior to an initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice was intended to be provided prior to the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements apply to all five elements of a service connection claim which are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The claimant was provided with pre-adjudication VCAA notice by letter, dated in November 2009, notifying him of the evidence needed to substantiate service connection claim, i.e., evidence of a current disability, disability during or event during service and a relationship between the two.  He was notified of the evidence needed to substantiate a service-connection and the types of evidence the Veteran was expected to provide and that which VA would obtain on his behalf, e.g., private, VA or other Federal records.  He was also informed of how a disability rating or an effective date would be established if service-connection were granted, in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation.  

The Veteran's service treatment records (STRs) have been obtained.  Private treatment records have been obtained.  He has not alleged that he received any postservice VA treatment for hearing loss.  A supporting lay statement from a friend is on file.  He testified in support to his claims at the RO in April 2011 and before the undersigned Acting VLJ in August 2012, and transcripts of both of those hearings are on file.  

The Veteran has been afforded an examination in conjunction with the claims for service connection.  The claims file was reviewed prior to the rending medical nexus opinions by that examiner.  See 38 U.S.C.A. § 5103A(a)(1) (West 2002 & Supp. 2009); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Locklear v. Nicholson, 20 Vet. App. 410, 418 - 19 (2006); and 38 C.F.R. § 3.159(c)(4)(i) (2011).  

The adequacy of the VA examination and medical opinion obtained was challenged by the Veteran at his DRO hearing.  Essentially, he was of the opinion that the VA examiner had not reviewed the record.  However, a review of the report of that examination reflects that the Veteran's claim file was reviewed.  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

An undated report of an examination for the Veteran's entrance in to the ROTC program revealed the Veteran's hearing of the whispered voice was 15/15 in each ear.  No audiometric testing was conducted at that time. 

The examination for service entrance in January 1952 revealed the Veteran's hearing of the whispered voice was 15/15 in each ear.  No audiometric testing was conducted at that time.  

Audiometric testing in July 1955 revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
15 (30)
15 (25)
10 (20)
Not tested
Not tested
Left Ear
15 (30)
25 (35)
15 (25)
Not tested
Not tested

Prior to October 31, 1967, service department audiometric tests and VA audiometric tests prior to June 30, 1966 were in "ASA" units.  The figures in parentheses represent the conversion to the current "ISO" units, which is the standard used in 38 C.F.R. § 3.385.  

On examination for service separation in November 1955 the Veteran's hearing of the whispered voice was 15/15 in each ear.  No audiometric testing was conducted at that time.  

Audiometric testing on quadrennial examination for the reserves in March 1960 revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
20 (35)
20 (30)
10 (20)
0 (10)
5 (10)
Left Ear
25 (40)
20 (30)
15 (25)
5 (15)
10 (15)

On file are clinical records from Dr. H. from 1964 to 1973.  A December 14, 1964, clinical record noted that the Veteran reported that when flying he sometimes noticed an improvement in his hearing.  Two (2) years ago he had had the flu or a severe head cold, following which he had a "drop" in hearing in his right ear which gradually improved but not to the former level.  He had constant high frequency tinnitus in the right ear but no constant tinnitus in the left ear.  Since having had the flu 2 years ago he occasionally had a dull ache in both ears.  Since using a hearing aid he had not been bothered by it.  The diagnosis was bilateral sensorineural deafness with clinical otosclerosis.  The Veteran was told that he could have an operation on his stapes, and he was scheduled for such surgery.  

Audiometric testing on December 14, 1964, revealed threshold levels, in decibels, as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
35
35
25
20
25
Left Ear
35
35
30
25
20

Also, discrimination ability was 100 percent in the right ear and 96 percent in the left ear. 

An undated report of audiometric testing revealed threshold levels, in decibels, as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
25
20
25
20
20
Left Ear
15
15
20
15
20

The Veteran had a stapedectomy of the right ear on February 21, 1964, and the operative report reflects that there was otosclerosis.  

Audiometric testing on December 28, 1964, revealed threshold levels, in decibels, as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
15
25
40
40
50
Left Ear
Not tested
Not tested
Not tested
Not tested
Not tested

Audiometric testing on February 1, 1965, conducted before cleaning the Veteran's right ear revealed threshold levels, in decibels, as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
35
35
30
35
45
Left Ear
Not tested
Not tested
Not tested
Not tested
Not tested

Audiometric testing on February 1, 1965, conducted after cleaning the Veteran's right ear revealed threshold levels, in decibels, as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
25
25
20
20
25
Left Ear
Not tested
Not tested
Not tested
Not tested
Not tested

Discrimination ability on testing in February 1, 1965, was 96 percent in the right ear.  There was no clinical notation as to the discrimination ability in the left ear (and it is not clear whether the discrimination ability in the right ear was found before or after cleaning that ear).  

In a handwritten letter to Dr. H. dated February 21, 1965, the Veteran stated he had had been somewhat discouraged with his ear since he had not been able to hear quite as well for the past 3 to 4 weeks, as he had previously.  The Veteran had had a bit of a cold.  He had had more dizziness in the 3 to 4 week period, for the first 2 hours in the morning.  Also, his ear felt "stopped up" and it till "pops as it did previously."  However, the Veteran was much improved compared to prior o the operation, and in most cases he got by fine.  The Veteran had gone through much difficulty before Dr. H. had operated.  

In response, Dr. H.'s letter in February 1965 to the Veteran reflects that the acuity of hearing gradually improves after an operation for several months.  This was due to the fact that the scar tissue which earlier had been quite thick begins to thin out and become more flexible.  It was hoped that this would be the case for the Veteran.  There was a possibility that during this stage of healing the ossicles might refix.  If this occurred, further surgery would be indicated.  

In a handwritten letter to Dr. H. in September 1965 the Veteran stated that Dr. H. had performed surgery on the Veteran's right ear in December 1964 but the right ear had remained approximately the same since the 6 to 8 weeks point after the operation.  The Veteran could hear fairly well under normal situations, if the speaking distance was within about 7 feet but he had difficulty beyond that distance, and with certain voices at any distance.  The Veteran's main trouble was a lessening of hearing with a slight cold or sinus congestion, which happened frequently.  Also, the Veteran's left ear had deteriorated considerably since he left Amarillo in February, which had prompted him to contact Dr. B. but Dr. B. would not perform an operation until a year had passed since the right ear surgery.  

An October 1965 letter from Dr. H. to the Veteran reflects that it was unfortunate that the Veteran's left ear had regressed and the Veteran now felt a need to have surgery.  

Audiometric testing in August 1966 revealed threshold levels, in decibels, as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
30
30
30
25
30
Left Ear
55
50
45
35
30

Discrimination ability was 96 percent in each ear.  

The Veteran had a stapedectomy of the left ear on September 20, 1966, and the operative report reflects that there was otosclerosis.  

Audiometric testing on September 26, 1966, (after a stapedectomy) revealed threshold levels, in decibels, as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
Not tested
Not tested
Not tested
Not tested
Not tested
Left Ear
35
50
65
60
70

Audiometric testing in October 1966 revealed threshold levels, in decibels, as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
30
20
15
20
30
Left Ear
25
15
15
20
30

An October 1966 letter from Dr. B. to Dr. H., dated the same day as the October 1966 audiometric testing, reflects that the Veteran's left ear had been cleaned of a small amount of blood clot.  Tuning fork tests showed better air conduction than bone conduction in both ears.  It was commented that the Veteran had a "beautiful result.'  

A June 1968 letter from Dr. H. to the Veteran reflects that the physician had received a letter from Dr. B. indicating the status of the Veteran's hearing.  It was reported that the Veteran's hearing was still well within the range of social adequacy and further surgery was not now recommended.


Audiometric testing on November 3, 1971, revealed threshold levels, in decibels, as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
35
30
25
25
25
Left Ear
45
40
45
45
55

Discrimination ability was 100 percent in each ear.  

The Veteran had a second stapedectomy of the left ear on November 4, 1971, and the operative report reflects that the stapes super-structure was adherent to the oval window.  

Audiometric testing on November 8, 1971, revealed threshold levels, in decibels, as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
Not tested
Not tested
Not tested
Not tested
Not tested
Left Ear
70
70
60
65
75

Audiometric testing in June 1972 revealed threshold levels, in decibels, as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
35
30
30
25
25
Left Ear
45
30
25
25
45

Audiometric testing in September 1973 revealed threshold levels, in decibels, as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
35
30
30
25
35
Left Ear
40
30
30
35
45

A September 1973 clinical record of Dr. H. reflects that it was suggested that the Veteran use a hearing aid.  

Records of Dr. D. reflect that the Veteran had audiometric testing in September 2003 which revealed threshold levels, in decibels, as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
70
65
65
65
70
Left Ear
65
70
80
70
90

Discrimination ability was 76 percent in the right ear and 16 percent in the left ear.  He was to return for fitting of a hearing aid.  

A report of Dr. D. of audiometric testing in August 2005 revealed threshold levels, in decibels, as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
60
55
65
Not Tested
75
Left Ear
55
65
75
Not Tested
75

Discrimination ability was 36 percent in the right ear and 28 percent in the left ear.  

A January 2007 letter from Dr. D. reflects that the Veteran was seen for a hearing aid fitting and these hearing aids improved his speech discrimination ability.  

Clinical records of 2005 and 2006 from Dr. L. reflect that in August 2005 it was noted that the Veteran had been given hearing aids 1 year ago.  He complained of having had right ear trouble for a few weeks.  

In a December 2009 Mr. McC., a former U.S. Air Force veteran and current bank president, reported that he had known the Veteran his entire life and attested to the Veteran's integrity.  Prior to the Veteran's military service he had not had any hearing difficulty in conversations and could listen to low decibel discussion.  However, in the late 1950s and early 1960s it was noticed that oral statements to the Veteran had increasingly to be repeated.  Mr. McC. had become aware that the Veteran was seeking professional help from audiologists and medical sources for this problem.  The Veteran's pride, independence, patriotism, and resourcefulness had prevented him from asking for medical disability for many decades.  

On VA examination in February 2010 audiometric testing revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
75
65
75
75
80
Left Ear
75
70
90
80
85

His discrimination ability was 76 percent in the right ear and 52 percent in the left ear.  It was noted that the Veteran had been around aircraft during military service and had flown on "prop" planes.  After military service he had worked as a "process engineer" and reported no postservice recreational noise exposure.  He had had a 1964 stapedectomy of the right ear and a stapedectomy of the left ear in "1989" with a repeat of the left ear surgery at a later unspecified date.  The Veteran complained of tinnitus, bilaterally, with the onset having been in 1964.  

The diagnosis was mixed hearing loss in the each ear which was moderate in the right ear and severe in the left ear.  The tinnitus was as likely as not a symptom associated with the hearing loss.  As to whether the bilateral hearing loss and tinnitus were related to military service aircraft noise exposure, it was stated that these were not caused by or a result of military service aircraft noise exposure.  The rationale was that there were no reports of hearing loss or tinnitus during military service and quadrennial annual examination in 1960 indicated normal hearing thresholds, bilaterally.  Also, the Veteran reported that his hearing loss began in 1964 and he had had multiple ear surgeries since that time.  

At the April 2011 DRO hearing the Veteran stated that he had never filed a claim for service connection for tinnitus and while he indicated that he wished to withdraw the claim, his representative and the DRO agreed to continue the appeal of the denial of that claim.  Pages 2 and 3 of that transcript.  In this regard, the Board notes that it has been held that "[A] claim for tinnitus, a condition characterized by the perception of ringing or buzzing in the ear(s), can be separate and distinct from a claim for hearing loss.  See Kelly v. Brown, 7 Vet. App. 471, 473 (1995) (recognizing tinnitus and hearing loss as distinct conditions)."  Robinson v. Nicholson, No. 03-323, slip op. (U.S. Vet. App. April 11, 2006) (nonprecedenital memorandum decision). 

The Veteran testified that he was considering having a cochlear implantation performed.  Page 9 of the transcript.  When asked if there was any additional evidence that he had not submitted but he did not indicate that there was, other than to submit a multiple page statement from himself into evidence at DRO hearing (together with a waiver of initial RO consideration of that evidence).  Page 9.  

In the statement submitted at the DRO hearing the Veteran reported that the VA examiner had not considered that for much of the Veteran's service he had been "Officer of the Day" which involved meeting other officers arriving in jets, turbo jets and propeller airplanes without hearing protection.  Also, he had had to travel to locations where the decibel noise was extreme and above the level that caused permanent hearing loss.  His hearing loss began in 1954 and 1955, and continued in 1958 requiring surgery in 1964 and 1969 which provided only partial help.  During service he had asked for an examination because of his partial loss of hearing but was denied such an examination.  He had been tested in 1958 for continued hearing loss.  At age 35 (in 1964) he had a nearly total loss of hearing, bilaterally, and attempted to use hearing aids without success.  

At the travel Board hearing in August 2012 the Veteran testified that U.S. Armed Forces had come into the possession of a MIG fighter and in about 1954 his job was to analyze that plane, including thrust and fuel use.  The ground thrust tests were very noisy and loud and he believed that the decibel level could get close to 150 decibels.  Page 3.  After that he had had trouble hearing and had tinnitus.  Page 4.  Also, as Officer of the Day he had had to greet incoming officers when they arrived by plane which exposed him to noise from jet engines.  Page 5.  He had not had any postservice exposure to loud noise.  Pages 8 and 9.  He had sought medical treatment while in the reserves in 1958 and after service in 1964.  Page 10.  

At the travel Board hearing the Veteran submitted his own typed statement (dated that same day) together with a written waiver of initial consideration of that evidence by the RO.  In that statement he reported that during service he had had to met "VIP visitors" who were aboard jet aircraft.  It was an accepted fact that jet engines produced well over 120 decibels of sound and caused permanent damage to hearing.  He had been a Technical Observe of air power demonstrations when 500 pound bombs were dropped every three seconds by a B-36 from horizon to horizon.  He felt that at that time (of the bombing) his aircraft was too close to a tremendous loud noise and no hearing protection was available.  For two days he had been part of a Technical team in 1955 to measure thrust, workmanship and likely possibilities of enemy mass production of MIG-15s.  During those two days he had often been as close as several feet from the MIG engine and this was overwhelming to his hearing.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain conditions, such as a sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

It is appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309(a) (2011).  Therefore, sensorineural hearing loss may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Board must find whether the preponderance of the evidence is against the claim. If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

The Veteran asserts that all loud noise exposure or acoustic trauma causes hearing loss and, implicitly, causes tinnitus.  "The American Medical Association defines 'acoustic trauma' as '[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire.' ... An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  Id."  Reeves v. Shinseki, No. 2011-7085, slip op. at 10, footnote 7 (June 14, 2012 Fed. Cir.) (not selected for publication); 2012 WL 2105624 (C.A. Fed.).  

With respect to inservice exposure acoustic trauma, as with all questions, this must be answered based on evaluation of the entire record.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  

Even if the Veteran participated in such activities during service as he has described, as opposed to actual participation in combat, this does not equate to participation in actual combat for the purpose of applying the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) which provide that in the case of a combat veteran lay or other evidence of service incurrence or aggravation is sufficient proof of the occurrence of an event but this deals with what happened during service and not the questions of either the existence of current disability or nexus to service.  Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed.Cir. 2009) (finding that 38 U.S.C.A. § 1154(b) does not require controlling weight be given to testimony as to the cause of a combat veteran's death); see also 38 C.F.R. § 3.304(d).  Accordingly, the Board concludes that he was not exposed to loud noise due to participation in combat and, so, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are not applicable.  Nevertheless, other exposure to loud noise, as stated above, is conceded.   

In light of the information contained in his DD 214, and the Veteran's testimony, the Board concedes that the Veteran was exposed to loud noise during his military service from aircraft, inasmuch as his DD 214 shows that military occupational specialty was a technical intelligence officer.  However, this is not the same as being injured due to acoustic trauma and having resulting chronic disability.  Reeves v. Shinseki, No. 2011-7085, slip op. at 10, footnote 7 (June 14, 2012 Fed. Cir.) (not selected for publication); 2012 WL 2105624 (C.A. Fed.).  

That is to say, the Board declines to equate the mere presence of the Veteran near loud noise during service with permanent hearing loss and tinnitus from injury caused by acoustic trauma.  Although the Veteran, like almost all veterans, was exposed to loud noise during military service at some point in time, this does not automatically mean there was injury caused thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption, and the Board is aware of none.  Thus, while conceding that the Veteran was exposed to loud noise, even in the environment mentioned, the Board rejects the contention that acoustic trauma resulting in chronic hearing loss and tinnitus must be conceded.  

As to the presence of a chronic hearing loss or chronic tinnitus during military service, the STRs are negative for a hearing loss or tinnitus in either ear.  In fact, audiometric testing during service in July 1955 revealed the Veteran's hearing acuity did not meet the VA standard for hearing loss.   Compared to the earliest contemporaneous evidence of hearing loss and tinnitus, which begins only in the 1960s, it is only recently that the Veteran had related that hearing loss and tinnitus are of service origin.  Thus, chronicity of bilateral hearing loss and bilateral tinnitus during service is not adequately supported by the STRs and the evidence as a whole.  

Accordingly, a showing of continuity of symptomatology after service, or competent medical evidence of a nexus with service, is required to support the claims when, as here, it is unquestioned that the Veteran now has chronic bilateral hearing loss and bilateral tinnitus.  

As to continuity of symptoms, the Veteran has testified he had symptomatology of bilateral hearing loss and bilateral tinnitus continuously since his military service.  

On the other hand, the earliest clinical evidence indicating a hearing loss is the audiometric testing during the Veteran's service in the reserves, in 1960 which revealed an elevated threshold of 40 decibels at 500 Hertz, but only in the left ear.  Otherwise, when first seeking treatment in 1964 he stated that he had noticed a hearing loss following a flu two years earlier, i.e., 1962.  However, a hearing loss by VA standards is not shown in the right ear until 1965.  As to tinnitus, the earliest contemporaneous complaint of tinnitus was in 1964 when the Veteran related having had constant tinnitus in the right ear.  The clinical notation at that time, i.e., 1964, is unclear as to whether he did not have tinnitus in the left ear, or had tinnitus in the left ear but it was simply not continuous at that time.  

As to the Veteran's statements and testimony, the Board must assess the competency and credibility of lay statements regarding continuous postservice symptoms.  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  So, he is competent to describe visible or personally observable symptoms.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

If the lay evidence is not, then competent medical evidence is required, but if it is then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including inservice records documenting inservice injury or disability, if any.  Robinson, Id.  The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

The Veteran is competent to attest to his having had acoustic trauma during service as well as having had diminished hearing acuity and tinnitus during and after service.  However, he is not competent to attest that loud noise, i.e., acoustic trauma, necessarily caused a permanent hearing loss because this is a medical question which includes the matter of whether any hearing loss met VA standards, under 38 C.F.R. § 3.385, as established by audiometric testing and not mere lay evidence.  

Moreover, only beginning with the quadrennial examination for the reserved in 1960 has a hearing loss in the left ear been shown to meet VA standards and while he reported in 1964 that he had noticed decreased hearing acuity in the right ear, after a flu two years earlier, a hearing loss in the right ear by VA standards is first shown only in 1965.  Even assuming though a liberal interpretation that the private notation as to tinnitus in 1964 meant that the Veteran then had tinnitus in both ears, none of these clinical records beginning in the 1960s relate hearing loss or tinnitus in either ear to the Veteran's military service, much less to loud noise or acoustic trauma of service origin.  

"[T]he more contemporaneous the evidence, the greater [the] probative value and credibility than can be attached to that evidence, especially when later-dated testimony [] and statements were generated for pecuniary purposes ... 'memory hinges on recency', earlier statements are generally more trustworthy than later ones."  Curry v. Brown, 7 Vet. App. 59, 64 (1994).  Accordingly, the Board gives greater probative value to the information which the Veteran first provided in 1964 as to his problems with his hearing acuity and tinnitus.  Again, that information did not relate either hearing loss or tinnitus to military service but, rather, to a postservice infection.  

In this regard, the diagnosis in 1964 was not merely that the Veteran had a sensorineural hearing loss, which is consistent with exposure to acoustic trauma, but also that he had otosclerosis.  There is nothing which suggests that his stapedectomies beginning in 1964 were performed because of a sensorineural hearing loss, as opposed to his otosclerosis.  

"Otosclerosis is the growth of spongy bone in the inner ear where it gradually obstructs the oval window or round window or both and causes progressively increasing deafness."  Schoonover v. Derwinski, 3 Vet. App. 166 (1992) (citing Webster's Medical Desk Dictionary 503 (1986)).  

In this case, the history of continuous symptoms since service is not supported by contemporaneous clinical evidence but, rather, is contradicted by the audiometric examination in 1960 which is the earliest evidence of a hearing loss in the left ear and the private clinical records beginning in 1964 of hearing loss in the right ear and tinnitus only since a 1962 infection.  

While posited as lay evidence, the Veteran's belief that the inservice noise exposure is the cause of both bilateral hearing loss and bilateral tinnitus is actually a medical opinion in the guise of lay evidence and, as such, is not competent.  Moreover, the Veteran has repeatedly neglected the mention the severity of the postservice infection in 1962 and that fact that his stapedectomies are not shown to be related to any putative acoustic trauma, much less acoustic trauma a number of years prior to the postservice ear infection.  Also, he has not addressed the matter of whether acoustic trauma, as opposed to any postservice infection, is the cause of the otosclerosis and the fact that when a hearing loss was first diagnosed it was a mixed hearing loss, i.e., a sensorineural hearing loss and conductive hearing loss, commonly called a mixed hearing loss. 

Likewise, the statement of his friend, Mr. McC., is subject to the frailties of human recollection and is nonspecific and simply too vague to be of any real value inasmuch as the statement was no more than generic in nature. 

Since consistency is the hallmark of credibility, and because the Veteran's history has varied over time, the Board finds that the Veteran's statements and testimony of continuous bilateral hearing loss and bilateral tinnitus are not credible.  

Also, the credibility of the Veteran's lay testimony is substantially undermined by the fact that he did not seek treatment until he incurred a postservice ear infection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

As to the second and third circumstances, delineated in Jandreau, Id., when lay evidence may establish a diagnosis, the Veteran has not reported having had a contemporaneous medical diagnosis, i.e., of bilateral hearing loss or bilateral tinnitus during service or a diagnosis within one year of service discharge in 1955 of a sensorineural hearing loss (the 2rd circumstance under Jandreau).  The Veteran's lay statements and testimony statements that he had sought treatment during his time in the reserves, in 1958, are simply too vague to suggest, much less establish that he was given a formal diagnosis of a hearing loss or tinnitus during service.  

Also, the Veteran has not described symptoms supported by a later diagnosis of inservice incurrence of bilateral hearing loss or tinnitus, or manifestation of a bilateral sensorineural hearing loss within the first postservice year, by a medical professional (the 3rd circumstance under Jandreau).  

Accordingly, the Board concludes that the lay evidence is not credible for the purpose of establishing continuity of symptomatology.  At issue then, is whether the Veteran's current bilateral hearing loss and bilateral tinnitus can be related to inservice acoustic trauma by competent medical evidence.  However, there is no competent and persuasive opinion of record showing a relationship between the Veteran's currently diagnosed bilateral hearing loss and bilateral tinnitus and any incident or event during service.  

In substance, the 2010 official examiner opined, even after noting the history related by the Veteran of exposure to loud noise during military service, that the current bilateral hearing loss and bilateral tinnitus are unrelated to the Veteran's military service due to the passage of time without corroborating evidence of pathology.   

As noted above, this is only one factor, and may not be the determinative factor, in assessing credibility.  Another factor is that in 1964 when the Veteran first sought treatment for hearing loss it was specifically indicated that he had noted a hearing loss only for about two years after having had the flu, even this date is approximately seven (7) years after his military service.  Other factors are, as noted, that when initially diagnosed with a hearing loss it was not merely sensorineural but a mixed hearing loss, i.e., with a conductive component, consistent with the otosclerosis which was first observed years after military service and after the postservice infection.  

Private clinical records show that in 1964 the Veteran reported having had the onset of hearing loss after having had the flu only two years earlier.  However, only since filing his claim in 2009 he has stated and testified that he has had decrease hearing and tinnitus continuously since his military service.  In choosing between the two histories related by the Veteran, the Board finds that the Veteran's statement of the onset of chronic bilateral hearing loss beginning in about 1962 should be given greater probative weight than his belief of inservice acoustic trauma as the cause of his hearing loss, particularly when considered with the absence of contemporaneously corroborating medical or credible lay evidence of continuous symptomatology after service.  "[T]he more contemporaneous the evidence, the greater [the] probative value and credibility than can be attached to that evidence, especially when later-dated testimony [] and statements were generated for pecuniary purposes ... 'memory hinges on recency', earlier statements are generally more trustworthy than later ones."  Curry v. Brown, 7 Vet. App. 59, 64 (1994). 

Moreover, the Board finds it significant that the Veteran had not filed a claim for service connection for hearing loss until 2009, about a half a century after his discharge from active military service.  While the Veteran and his friend have suggested that the Veteran did not file a disability claim because of positive attributes associated with his good character, it would only be reasonable to expect that if he had had a bilateral hearing loss or tinnitus, or noticed deceased hearing acuity or tinnitus during active service or even when he first sought medical treatment in 1964, that he would at that time have filed a claim for service connection for those disabilities at that time.  However, he did not and this suggests that he did not have, or did not believe that he had, a bilateral hearing loss or bilateral tinnitus at that time which was of service origin.  Moreover, he has not proffered any persuasive reason for not having filed a claim for service connection for hearing loss and tinnitus much earlier than 2009.  

With respect to the audiometric testing done during service, in Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993) the Court held that VA regulations do not preclude service connection for current hearing loss when hearing was within normal limits by VA standards on audiometric testing at service discharge if there is evidence that that current hearing loss is causally related to service.  In other words, VA may not use audiometric tests from a separation examination as a per se legal bar to proving service connection.  In Hensley, inservice audiometric testing yielded elevated thresholds at some frequencies and, so, found that even if audiometric testing at service separation did not met the requirements of 38 C.F.R. § 3.385, service connection could not be denied solely on that basis.  Rather, if there was a current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss, even if first diagnosed years after service.  

However, the holding in Hensley, Id., places no limitation on the results of inservice audiometric tests being used by medical examiners to reach an opinion, even a negative opinion, and does not hold that VA must disregard an otherwise adequate medical opinion (even if a postservice examiner found audiometric results etiologically relevant).  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating the factors necessary for a medical opinion to be adequate under the duty to assist).  

The Veteran did not have audiometric testing at service entrance or at service separation, rather at each time he had only whispered voice testing.  So, his audiometric testing during service in July 1955, which did not disclose a hearing loss by VA standards, cannot be compared with testing by whispered voice of his hearing acuity at service entrance or at service separation.  Thus, there is no evidence of any significant change in threshold levels during service in either ear, the holding in Hensley, Id., is inapposite.  

As to medical evidence of a nexus between the Veteran's current bilateral hearing loss as well as bilateral tinnitus and his military service, based on a review of the record and the clinical findings from examination, the recent VA examiner opined that the Veteran's current bilateral hearing loss as well as bilateral tinnitus were not as likely as not caused by or the related to military service.  The VA examiner supported the conclusion with citation to relevant facts following a review of evidence.  There is no persuasive contrary medical opinion of record. 

Thus, the Board concludes that the Veteran's current bilateral hearing loss and current bilateral tinnitus are not of service origin and that a sensorineural hearing loss in either ear is not shown until a number of years after discharge from his military service in 1955.  

In sum, the Board finds, for the reasons explained, that the opinion of the recent VA examiner outweighs the credibility of the Veteran's testimony and the lay statement of his friend of putative continuity of a bilateral hearing loss and bilateral tinnitus since his military service.  As to this, the Board must consider only independent medical evidence to support the findings rather than provide a medical judgment in the guise of a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  Here, there is no other persuasive medical opinion addressing the question of etiology of the Veteran's current bilateral hearing loss and bilateral tinnitus. 

In conclusion, the Board does not question that the Veteran was exposed to loud noise during his active military service.  However, for the reasons explained, there is no credible manner by which it can now be found that what he has now is the result of the inservice noise exposure.  So, the Board is without a basis upon which to predicate entitlement to service connection for bilateral hearing loss and bilateral tinnitus.  Accordingly, service connection for bilateral hearing loss and bilateral tinnitus is not warranted.  Since, for these reasons, the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for bilateral tinnitus is denied. 


____________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


